COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Donald E. Spencer v. GC Services Limited Partnership and Ross,
                         Banks, May, Cron & Cavin, P.C.

Appellate case number:   01-12-00159-CV

Trial court case number: 2010-83448

Trial court:             270th District Court, Harris County, Texas

Date motion filed:       May 22, 2013

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: June 13, 2013